Citation Nr: 0507322	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
degenerative joint disease of the left knee.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to August 
1993 with Army National Guard service from August 1993 to 
December 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the left knee is manifested by range of motion of 
2 degrees of extension and 123 degrees of flexion, no 
episodes of dislocation or subluxation, stable medial and 
lateral collateral ligaments as well as anterior and 
posterior cruciate ligaments, a +2 positive drawer sign, an 
obvious pivot shift, and an asymptomatic scar, without X-ray 
evidence of arthritis.

2.  A right knee disability was not shown in service, current 
subjective complaints of pain is not a disability for VA 
compensation purposes, and competent medical evidence of 
record fails to demonstrate that a right knee disability is 
related to service-connected degenerative joint disease of 
the left knee, a disease or injury which had its onset in, or 
is otherwise related to, service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected degenerative joint disease of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5099-5010 (2004).  

2.  A right knee disability was not incurred in or aggravated 
by the veteran's active duty military service nor is such 
proximately due to service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty in the United States Army 
from August 1990 to August 1993 with Army National Guard 
service from August 1993 to December 1997. 

In a rating decision dated in June 1999, the RO granted 
service connection for degenerative joint disease of the left 
knee and assigned a 10 percent evaluation, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5257, effective May 
11, 1998.  Thereafter, in a September 1999 rating decision, 
the RO found that the proper effective date of entitlement to 
service connection for the veteran's left knee disability was 
March 31, 1999.  In October 1999, the RO issued a rating 
decision granting a temporary evaluation of 100 percent for 
the veteran's left knee disability, based on surgical or 
other treatment necessitating convalescence, from July 21, 
1999, to August 31, 1999, with the 10 percent evaluation 
resuming September 1, 1999.  In the February 2003 rating 
decision on appeal and the April 2003 statement of the case, 
the veteran was informed that her service-connected left knee 
would be rated by analogy to arthritis, pursuant to 
Diagnostic Code 5099-5010. 

In October 2002 the veteran filed a claim of entitlement to 
an increased rating for her service-connected left knee 
disability and a claim of entitlement to service connection 
for a right knee disability, claimed as secondary to her 
service-connected left knee disability.  

The veteran's service medical records reflect that in January 
1992 she complained of an injury to her right knee in the 
prior three days.  The veteran related that she was chasing 
after a pigeon, turned, and fell.  She indicated that she 
bruised her knee and that it was also numb.  The knee had 
full active range of motion and drawer signs were negative.  
X-rays showed no fracture.  The assessment was contusion of 
the right knee as a result of a fall.  Subsequent treatment 
records indicate that the veteran's contusion of the right 
knee was resolving.  

An April 1999 treatment record from the Iron Mountain VA 
Medical Center reveals complaints referable to the veteran's 
left knee.  Upon review of the veteran's musculoskeletal 
system, a history of her left knee disability was noted and 
it was observed that she had no other joint pain or back 
pain.  The assessment was recurrent left knee pain, 
previously diagnosed as anterior cruciate ligament (ACL) 
strain.  A July 1999 treatment record reveals that the 
veteran was fit with a left knee brace status-post ACL 
reconstruction.  

A February 2003 VA examination revealed that the veteran was 
status-post ACL repair on the left knee in July 1999.  Since 
the open knee surgery, the veteran indicated that she has had 
problems with increased cracking and popping.  She can no 
longer kneel on the left knee.  The veteran had no locking, 
but stated that the knee has given out at times and has 
caused her to fall.  She indicated that she has pain-free 
intervals.  At the worst, her pain is a 7 on a 0/10 scale.  
The pain is worse in colder temperatures or if the veteran 
keeps her knee slightly bent for longer periods of time, as 
in driving or sitting in a chair.  The veteran stated that 
she sometimes awakens with so much left knee stiffness that 
it may affect her weightbearing for a couple of days, causing 
increased pain.  The veteran did not use any crutches, cane, 
or braces.  She has no episodes of dislocation or 
subluxation.  For the past few years, the veteran states that 
she has noted increased cracking and aching in the right 
knee.  She finds that she is favoring her left knee and 
putting more stress on the right knee.  She has no swelling 
in either joint.  

Upon physical examination, the veteran's left knee had a 13 
centimeter by 1 centimeter flat, nontender, nonadherent 
anterior knee scar.  The veteran's gait was upright and 
normal.  She did not appear to be favoring either leg.  There 
was no observable or palpable deformity in either joint.  She 
had no tenderness to palpation bilaterally.  The veteran 
squatted without difficulties, but could not kneel on the 
left knee.  There was minimal crepitus with movement of the 
left knee and none in the right.  There was no edema or 
effusion in either knee joint.  Medial and lateral collateral 
ligaments as well as anterior and posterior cruciate 
ligaments were stable.  McMurray's test was negative, 
bilaterally.  Range of motion of the left knee revealed 2 
degrees of extension and 123 degrees of flexion.  Range of 
motion of the right knee revealed 2 degrees of extension and 
121 degrees of flexion.  

X-ray examinations of the left knee showed that the veteran 
was status-post surgical repair of the ACL.  X-rays of the 
right knee were normal.  The examiner diagnosed residuals of 
ACL repair of the left knee.  The examiner noted that there 
was no real condition found with the right knee other than 
the veteran's complaint of pain. 

A May 2003 record from Dr. D. reveals complaints referable to 
her left knee.  Physical examination reflected that the 
veteran had a good gait pattern.  She had good range of 
motion of the knee, but did have a markedly positive Lachman, 
+2 drawer, and an obvious pivot shift.  She had a well-healed 
anterior medial scar.  There were no areas of tenderness to 
palpation.  There was no opening with valgus or varus stress 
testing.  There were no signs of any excessive external 
rotation with the knee bent nor were there any signs of any 
posterior sag.  X-rays showed the veteran's tunnels to be in 
good position.  Dr. D. stated that he thought something 
happened so that the veteran's ACL procedure did not work out 
for her.  He indicated that the veteran still had an ACL 
deficient knee and needed to consider having that 
reconstructed, probably using semitendinosus gracilis or 
consider allograft treatment.  

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in January 
2003 informed her that to establish entitlement to secondary 
service connection, the evidence must show a current 
disability and a medical nexus between such and a service-
connected disability.  Pertinent to the veteran's left knee 
increased rating claim, the February 2003 rating decision, 
April 2003 statement of the case, and July 2003 supplemental 
statement of the case advised her of the criteria necessary 
to establish entitlement to a rating in excess of 10 percent.    

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The January 2003 letter advised the 
veteran that VA would make reasonable efforts to help her 
obtain medical records, employment records, or records from 
other Federal agencies.  The letter also advised the veteran 
that if necessary to make a decision on her claims, VA would 
provide a medical examination or opinion.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The January 2003 letter notified the veteran that 
she should provide the name and address of any facility that 
has any relevant records as well as the approximate time 
frame and for which conditions she sought treatment.  For 
private records, the veteran was requested to provide an 
Authorization and Consent to Release Information to VA form 
for each facility.  For VA records, she was requested to 
provide approximate dates of treatment and the location of 
the VA facility.  Additionally, the veteran was advised that 
she could help with her claim by informing the RO of any 
additional information or evidence she wished the RO to help 
obtain, providing a medical opinion demonstrating that a 
right knee disability is related to her left knee disability, 
and providing the RO with copies of any private treatment 
records she has in her possession.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in her possession that pertained to her claims (as required 
by 38 C.F.R. § 3.159 (b)), the Board finds that the veteran 
is not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom she was treated for her claimed disabilities.  Moreover, 
the veteran has not identified any additional outstanding 
relevant medical evidence to be considered in connection with 
her claims.  Therefore, for all of the aforementioned 
reasons, it is determined that the veteran was not prejudiced 
by the RO's not specifically requesting that the veteran 
provide any evidence in her possession that pertained to her 
claims.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate her claims, and she has been made 
aware of how VA would assist her in obtaining evidence and 
information.  She has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded a VA examination for the 
purpose of adjudicating her claims.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.

Analysis

A.	Increased Rating for Left Knee Disability

The veteran contends that her service-connected degenerative 
joint disease of the left knee has increased in severity and 
as such, she is entitled to a rating in excess of 10 percent.  
The veteran claims that her left knee disability is 
manifested by increased pain, constant aching, and increased 
popping sensations.  She also states that she cannot cross 
her legs anymore.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees, a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected left knee disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is service connected for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling, rated as analogous to traumatic arthritis under 
Diagnostic Code 5010.  Rating by analogy is appropriate where 
an unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology, and functional impairment is available.  38 
C.F.R. § 4.20.  For the following reasons, the Board finds 
that the veteran is not entitled to a rating in excess of 10 
percent for her left knee disability. 

The objective medical evidence of record reveals that the 
veteran's left knee disability is manifested by range of 
motion of 2 degrees of extension and 123 degrees of flexion, 
no episodes of dislocation or subluxation, stable medial and 
lateral collateral ligaments as well as anterior and 
posterior cruciate ligaments, a +2 positive drawer sign, an 
obvious pivot shift, and an asymptomatic scar, without X-ray 
evidence of arthritis.

As indicated previously, Diagnostic Code 5010 contemplates 
arthritis due to trauma substantiated by x-ray findings and 
is rated as degenerative arthritis.  Diagnostic Code 5003 
applies to degenerative arthritis and provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The Board observes that X-rays 
taken in conjunction with the veteran's February 2003 VA 
examination failed to reveal degenerative joint disease or 
arthritis.  Rather, such showed that the veteran was status-
post surgical repair of the ACL.  Despite the negative 
findings, the Board has also considered the application of 
the limitation of knee motion, namely Diagnostic Codes 5260 
and 5261.  

The normal range of knee motion is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II. 

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees and 
Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  The 
relevant medical evidence of record demonstrates range of 
motion of the left knee of 2 degrees of extension and 123 
degrees of flexion.  Also, the May 2003 record from Dr. D. 
reflects good range of motion of the knee.  While the veteran 
has demonstrated some limitation of knee motion, such range 
of motion measurements do not meet the criteria for a 
noncompensable rating pertinent to limitation of flexion and 
extension of the knee under Diagnostic Codes 5260 and 5261, 
respectively.  Additionally, there is no objective evidence 
of record of weakness, incoordination, lack of endurance, or 
fatigability.  See DeLuca, supra.  Moreover, the veteran is 
already being compensated for her subjective complaints of 
pain and stiffness under Diagnostic Code 5010 and, as such, 
is not entitled to a separate rating under the limitation of 
motion codes.  See Esteban, supra.

The Board has also considered the application of Diagnostic 
Code 5257, pertinent to knee subluxation or instability.  A 
10 percent evaluation is warranted where there is slight 
recurrent subluxation or lateral instability.  The relevant 
medical evidence of record reveals that at the February 2003 
VA examination it was noted that the veteran had no episodes 
of dislocation or subluxation.  Also, at such time, medial 
and lateral collateral ligaments, as well as anterior and 
posterior cruciate ligaments, were stable.  The Board also 
observes that the May 2003 record from Dr. D. reflects a +2 
positive drawer sign and an obvious pivot shift.  While it 
appears that the veteran's left knee demonstrates some 
laxity, the Board finds that such is already contemplated in 
the veteran's analogous 10 percent rating under Diagnostic 
Code 5010.  See Esteban, supra.

As the veteran is not rated under Diagnostic Code 5257 and 
does not meet the criteria for a noncompensable evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, he is 
not entitled to separate ratings pursuant to VAOPGCPREC 9-98 
or VAOPGCPREC 23-97, supra.  Nor, absent any compensably 
manifested motion limitation, is the veteran entitled to 
separate ratings under Diagnostic Codes 5260 and 5261.  See 
VAOPGCPREC 9-04, supra.  

However, consistent with the RO's finding that while the 
veteran's X-rays were indicated to be normal, arthritis 
evaluations encompasses painful and limited motion of a 
degree less than that shown in the criteria specific to 
flexion and extension, the Board finds that the veteran's 
left knee symptomatology, to include her subjective 
complaints of increased pain, constant aching, and increased 
popping sensations and objective evidence of limited motion 
and some laxity, is adequately rated as 10 percent disabling 
pursuant to Diagnostic Code 5010. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation for the 
veteran's left knee disability.  The Board notes that the 
veteran has a scar from her July 1999 ACL reconstruction 
surgery.  The February 2003 VA examination revealed a 13 
centimeter by 1 centimeter flat, nontender, nonadherent 
anterior knee scar.  Such scar is asymptomatic and is not of 
a size to warrant a rating under diagnostic codes governing 
scars.  Moreover, a review of the record fails to reveal any 
additional functional impairment, to include neurologic 
involvement, associated with the veteran's left knee 
disability to warrant consideration of alternate rating 
codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of her left knee disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2004).  The medical evidence fails to 
demonstrate any frequent hospitalizations for the veteran's 
left knee disability.  The Board notes that an October 1999 
rating decision granted a temporary evaluation of 100 percent 
based on surgical or other treatment necessitating 
convalescence in contemplation of the veteran's July 1999 ACL 
reconstruction.  There is no evidence that the veteran's left 
knee disability has markedly interfered with employment.  
Furthermore, the record does not show that such disability is 
unusually manifested.  Specifically, the medical evidence 
shows that any objective manifestations of the veteran's 
disability are exactly those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the veteran's service-
connected disability would be in excess of that contemplated 
by the assigned evaluation.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

B.	Service Connection for Right Knee Disability 

The veteran contends that she has a right knee disability 
that is manifested by pain and a popping sensation.  She 
claims that such disability is due to an altered gait and 
weightbearing as a result of her service-connected left knee 
disability.  As such, the veteran argues that secondary 
service connection is warranted for her right knee 
disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

The Board notes that the veteran does not allege that she 
first manifested a right knee disability during service or 
that a right knee disability is otherwise related to service 
on a direct basis.  Rather, she claims entitlement to service 
connection for a right knee disability as secondary to 
service-connected degenerative joint disease of the left 
knee.  Specifically, the veteran contends that her current 
right knee disability is a result of, or increased in 
severity due to, her service-connected left knee injury.  The 
Board does observe, however, that the veteran's service 
medical records reflect treatment for a right knee injury in 
January 1992.  The assessment was contusion of the right knee 
as a result of a fall.  Subsequent treatment records 
indicated that such right knee injury was resolving. There is 
no evidence of record that the veteran's right knee injury in 
January 1992 is related to her current right knee complaints.  
As such, the veteran is not entitled to service connection 
for a right knee disability on a direct basis.  

Moreover, the competent medical evidence of record fails to 
diagnose a current right knee disability.  The February 2003 
VA examination report indicated that the veteran had range of 
motion of the right knee of 2 degrees of extension and 121 
degrees of flexion.  The Board notes that such reflects 
limited motion, albeit slight.  However, X-rays of the right 
knee, taken in conjunction with the February 2003 VA 
examination, were normal and the examiner noted that there 
was no real condition found with the veteran's right knee 
other than her complaint of pain.  The United States Court of 
Appeals for Veterans Claims (Court) has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the 
veteran does not have a currently diagnosed right knee 
disability and, in the absence of competent medical evidence 
of a present disability, there is no basis on which to 
establish service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

As pain alone is not a disability, the record contains no 
competent medical evidence that the veteran has a distinct 
right knee disability that is related to service-connected 
degenerative joint disease of the left knee, a disease or 
injury during service, or otherwise had its onset during 
service.  Rather, the evidence of a nexus between service-
connected left knee disability or active duty service and a 
claimed right knee disability is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between a diagnosed right knee disability and a 
service-connected disability or service, the veteran is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right knee disability.  As such, 
that doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

An increased rating for degenerative joint disease of the 
left knee, currently evaluated as 10 percent disabling, is 
denied.

Service connection for a right knee disability, claimed as 
secondary to service-connected degenerative joint disease of 
the left knee, is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


